Citation Nr: 0710178	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than April 23, 2003, 
for a 60 percent rating for pemphigus.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1971 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The earliest date upon which it is factually ascertainable 
that the veteran's service-connected pemphigus met the 
criteria for a 60 percent rating under Diagnostic Code 7815 
is April 23, 2003, the day the evidence of record shows that 
the veteran was prescribed prednisone, a corticosteroid.    


CONCLUSION OF LAW

The requirements for an effective date earlier than April 23, 
2003, for the 60 percent rating for pemphigus are not met.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (o)(2) (2006).   


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
October 2004.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).    

To the extent that the degree of disability assignable was 
not provided, as the veteran's claim is for an earlier 
effective date, and as there is no disagreement as to the 
assigned rating of 60 percent, any defect with respect to the 
notice required under Dingess is harmless error. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision in October 1995, the RO granted service 
connection for eczema, seborrhea, and dermatitis of the face, 
posterior neck, gluteal cleft, bilateral axillae, and 
periumbilical area, and assigned a 10 percent rating under 
Diagnostic Code 7806, effective from June 1, 1995.   

The next correspondence from the veteran, indicating intent 
to apply for compensation, associated with the service-
connected skin disability, was received at the RO on 
September 21, 2004.  At that time, the veteran requested that 
his service-connected skin disability be reevaluated, and he 
stated that his service-connected skin disability had been 
misdiagnosed and that he had pemphigus vulgaris rather than 
eczema, seborrhea, and dermatitis.      

Private medical records show that in April 2003 the veteran 
was treated for a skin rash, which was diagnosed as pemphigus 
vulgaris, and prednisone was prescribed.  

VA records, including an entry dated April 23, 2003, show 
that the veteran was prescribed prednisone for pemphigus.

On VA examination in December 2004, the examiner noted that a 
private physician had diagnosed pemphigus vulgaris, based on 
a biopsy, and that the veteran was prescribed prednisone, 
oral antibiotics, and topical steroid creams.  Following the 
physical examination, the diagnosis was pemphigus involving 
the neck, bilateral axillas, chest, abdomen, groin, gluteal 
folds, requiring oral steroids, oral immunosuppressant, 
topical steroids, and antibiotics.  According to the 
examiner, the veteran was misdiagnosed with eczema, 
seborrhea, and dermatitis for 10 years before an accurate 
diagnosis was made and that the active lesions, scarring, and 
plaques involved 40 percent of the body.  

In rating decision of January 2005, the RO recharacterized 
the veteran's service-connected eczema, seborrhea and 
dermatitis, as pemphigus, and increased the rating to 30 
percent, effective from September 21, 2004.  The veteran then 
disagreed with the effective date.  In a rating decision in 
April 2005, the RO increased the rating to 60 percent under 
Diagnostic Code 7815, effective from April 23, 2003. 

Analysis

The effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation provides generally that the effective date for a 
increased rating is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  

The regulation also provides that the effective date of an 
award of increased rating is the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).



Under Diagnostic Code 7815, the criteria for a 60 percent 
rating for a skin disorder is a skin disorder that covers 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or requiring constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period. 

The record shows that the 60 percent rating was based on the 
fact that the veteran was on prednisone, starting in April 
2003, which met the criteria of constant or near-constant 
systemic therapy involving corticosteroids during a 12-month 
period.   

As previously stated, the effective date for an award of 
increase is the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  In this case, the Board finds that the 
earliest date upon which it is ascertainable that an increase 
in disability had occurred is in April 2003, when the record 
shows that the veteran was prescribed prednisone, a 
corticosteroid, for his service-connected skin disorder.  
Although the veteran filed a claim for increase in September 
2004, which was beyond the one year from the date upon which 
the increase in severity had occurred in April 2003, the RO 
nevertheless assigned the effective date of April 23, 2003, 
that benefited the veteran beyond the requirements of the 
law, which the Board will not disturb.  

The veteran contends that he was given steroids for his skin 
disorder during service, so that the effective date for the 
60 percent rating should be the date he was discharged from 
service in May 1995.  

As the applicable statutory and regulatory provisions 
provide, the effective date for increase is either one of two 
dates, that is, date of receipt of claim, in this case, 
September 21, 2004, or the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date, in this 
case, the date in April 2003; otherwise, the effective date 
is the date of receipt of claim or again September 21, 2004.  
There is no legal authority for a retroactive award to 1995 
as the veteran has argued under the effective-date provisions 
for an award for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o). 



And the new medical diagnosis of pemphigus in 2003 that 
corrects the previous diagnoses of eczema, seborrhea and 
dermatitis, dating to service, and whether or not the veteran 
was treated with steroids during service do not constitute a 
factual or legal basis for an earlier effect date for a claim 
for increase under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o) as explained above.

For these reasons, the preponderance of the evidence is 
against the claim the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than April 23, 2003, for the 60 
percent rating for pemphigus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


